06/08/2021


                               SYNOPSIS OF THE CASE                                        Case Number: DA 18-0187



2021 MT 148, DA 18-0187: STATE OF MONTANA, Plaintiff and Appellee, v.
WESLEY SMITH, Defendant and Appellant.1

The Montana Supreme Court today affirmed a Missoula jury’s conviction of Wesley John
Smith for his 2016 sexual abuse of a nine-year-old girl and upheld the constitutionality of
his sentence requiring lifetime GPS monitoring.

The Court agreed with Smith that the District Court should not have allowed the jury to
watch a video-recorded forensic interview of the child but held that the improper admission
of the video did not impact Smith’s right to a fair trial. The Court also ruled that the
prosecutor’s closing arguments did not violate Smith’s right to a fair trial.

The District Court sentenced Smith to a 100-year prison term with 80 years suspended and,
as required by § 45-5-625(4)(b), MCA, ordered that Smith be subject to GPS monitoring
for the remainder of his life after his release from prison. Smith argued that this statute is
unconstitutional because “it mandates lifetime satellite monitoring of people whose
sentences have been fully discharged.” The Court disagreed, noting that the statute for
sexual abuse of a child mandates a 100-year sentence. Because it applies only to adult
offenders, the “practical effect” is that of a life sentence. Thus, even if an offender is
released from prison early, he will still be subject to state supervision for the balance of the
sentence—until he is at least 118 years old—and Smith did not argue that GPS monitoring
is impermissible during this period of supervision. The Court therefore held that
§ 45-5-625(4)(b), MCA, is constitutional.




1
 This synopsis has been prepared for the convenience of the reader. It constitutes no part of the
Opinion of the Court and may not be cited as precedent.